Citation Nr: 0934166	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  03-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that, in pertinent part, granted service 
connection for PTSD and assigned an initial 30 percent 
disability evaluation, effective from October 1, 2001.  A 
subsequent June 2006 rating decision increased the initial 
PTSD disability rating to 70 percent, also effective from 
October 1, 2001.  

In February 2007, the Board remanded this case for additional 
evidentiary development, to include obtaining additional 
medical records.  The Board acknowledges that additional 
records were added to the file, and all other development 
directed by that remand appears to have been completed.  
Nevertheless, for the reasons stated below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board finds that 
additional development is required in order to comply with 
the duty to assist.

The Board reiterates that this case was remanded in February 
2007 to obtain additional treatment records regarding the 
Veteran's service-connected PTSD, and that additional records 
were added to the file.  However, subsequent to the most 
recent Supplemental Statement of the Case (SSOC) in May 2009, 
the Veteran submitted a new VA Form 21-4142 (Authorization 
and Consent to Release Information to VA) which identified a 
private facility, Pine Rest Mental Facility, in which he 
purportedly received treatment for his PTSD in 2008.  No 
attempt appears to have been made to obtain these records.  
In fact, no treatment records appear to be on file dated 
subsequent to September 2007.  Moreover, the Veteran's 
accredited representative asserted in an August 2009 
statement that the case must be remanded to obtain these 
records.  Therefore, the Board concludes that a remand is 
necessary in this case.  In addition to the specific facility 
identified by the Veteran, he should also be requested to 
identify any more recent treatment records that are in 
existence but not on file.

The Board further observes that the Veteran was last accorded 
a VA examination for the purposes of evaluating the severity 
of his PTSD in April 2006.  As it has been more than three 
years since that examination and a June 2009 lay statement 
indicates that the PTSD may have increased in severity, the 
Board finds that the Veteran should be accorded a new 
examination to evaluate the severity of his PTSD.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the case is remanded for the following:

1.  The AMC/RO should obtain the records 
from the Pine Rest Mental Facility 
consistent with the VA Form 21-4142 
submitted by the Veteran in June 2009.  
In addition, the AMC/RO should obtain the 
names and addresses of all medical care 
providers who have treated the veteran 
for his PTSD since September 2007.  After 
securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the severity of his service-
connected PTSD.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination, and the 
examination report should reflect that 
such a review was conducted.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a supplemental statement of the case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in May 2009, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

